Citation Nr: 1624802	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for neuropathy of the right lower extremity, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2016, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back condition he maintains is the result of an in-service automobile accident in November 1971.  

In July 2011, he was afforded a VA general medical examination.  The VA examiner diagnosed the Veteran with a lumbar strain.  Spine x-rays reflected the Veteran also had degenerative changes to his lower thoracic spine.  There was also a superior wedge compression fracture at L2 of the vertebral body which was "probably old."  The examination report also noted a minimal depression of the central superior endplate at L4, as well as some disc space narrowing and osteophyte formation at L5-S1. 

The VA examiner concluded it was less likely as not that the Veteran's current back pain was a continuation of back pain noted in the military.  In support of this conclusion, the examiner noted that the Veteran was seen for back pain in November 1971 following an auto accident and was noted to have an acute lumbosacral strain.  He was also seen in a follow-up appointment later that same month and in December 1971.  However, the VA examiner noted that the Veteran denied experiencing recurrent back pain in his June 1972 Report of Medical History and he was noted to have normal clinical findings for his back in his May 1972 Report of Medical Examination prior to separation from service. 

At his March 2016 Board hearing, the Veteran testified that symptoms of his back pain had lessened after he was placed on light duty following his in-service automobile accident.  However, within months of his discharge from service, the Veteran stated he again began experiencing back problems.  Further, the Veteran stated he downplayed his symptoms during a post-service physical examination in order to obtain a job as a truck driver that same year.  He stated that he has had back problems since shortly after his discharge from service. 

Post-service VA treatment records include March 2013 MRI results which note the Veteran had mild upper and moderate lower lumbar spondylosis, mild central spinal stenosis at L5-S1 with severe right and moderate left foraminal stenosis, mild central spinal stenosis at L4-L5 with mild right foraminal stenosis, and old superior endplate compression fractures.

In light of the Veteran's competently reported lay statements concerning the continuity of his back pain since shortly after his discharge from service, as well as VA treatment records noting a variety of back conditions, the Veteran should be afforded a new VA examination with a more responsive opinion on the etiology of his claimed back condition.

The Veteran also maintains that he suffers from peripheral neuropathy of the right lower extremity, and he stated he was told by his treating doctor that his peripheral neuropathy was due to Agent Orange exposure.  The Veteran's service treatment records do not show complaints or treatment for peripheral neuropathy.  His post-service VA treatment records note a diagnosis of unspecified idiopathic peripheral neuropathy.  The July 2011 VA examiner noted the Veteran's reports of a history of neuropathy.  However, the examination report does not provide any clear diagnosis of neuropathy, and the VA examiner provided no opinion on the etiology of the Veteran's peripheral neuropathy.  On remand, the Veteran should be provided an examination with opinion on this issue.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records dated after March 2014.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his claimed back condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  All clinical findings should be reported in detail.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all diagnoses related to the Veteran's complaints of back problems.

(b)  The examiner should opine as to whether it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disability had its onset in service or is otherwise related to active duty service.  The examiner should consider and address as necessary the Veteran's statements that he began experiencing back pain and problems within months of his discharge from active duty service, and he has been dealing with these back problems ever since.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the right lower extremity.  The examiner should review the claims file and conduct all appropriate tests and studies.  All clinical findings should be reported in detail.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Based on a review of the record, the Veteran's lay statements and upon examination, the examiner is asked to provide an opinion on the onset date for any diagnosed peripheral neuropathy of the right lower extremity.

(b)  The examiner should opine as to whether it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed peripheral neuropathy of the right lower extremity had its onset in service or is otherwise related to active duty service, to include exposure to Agent Orange.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claims.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


